DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1, 4-12, 15-23 and 26-33 are pending.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 10/21/2021.
The application has been amended as follows:

1.	(Currently Amended) A computer-implemented method for natively accessing enterprise data according to an identified view context, the method comprising:
maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
receiving [[a]] an HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within [[an]] the authentication context of a user;
determining a view context for the human resources (HR) database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
creating a data view of the HR database according to the view context determined by the business rule; and
providing the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

2.	Canceled.

3. 	Canceled.

4.	(Currently Amended) The computer-implemented method of claim 1, 




12. (Currently Amended) A computer system comprising:
a hardware processor; and
a lightweight directory access protocol (LDAP) service in communication with the hardware processor, wherein the LDAP service:
maintains an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
receiving [[a]] an HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within [[an]] the authentication context of a user;
determines a view context for the human resources (HR) database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
creates a data view of the HR) database according to the view context determined by the business rule; and
provides the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

13.	Canceled.



15.	(Currently Amended) The system of claim 12, 


23.	(Currently Amended) A computer program product for natively accessing enterprise data according to an identified view context, the computer program product comprising:
	a non-transitory computer readable storage medium;
	program code, stored on the computer readable storage medium for maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
program code, stored on the computer readable storage medium, for receiving [[a]] an HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within [[an]] the authentication context of a user;
program code, stored on the computer readable storage medium, for determining a view context for the human resources (HR) database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes 
program code, stored on the computer readable storage medium, for creating a data view of the HR database according to the view context determined by the business rule; and
program code, stored on the computer readable storage medium, for providing the data view to the consuming service, where in the enterprise data is natively accessed through the data view. 

24.	Canceled.

25. 	Canceled.

26.	(Currently Amended) The computer program product of claim 23, 


				       Allowable Subject Matter
Claims 1, 4-12, 15-23 and 26-33 are allowed.
  Reason for allowance
The invention defined in claims 1, 12 and 23 are not suggested by the prior art of record. 

“maintaining an authentication context of a user within a lightweight directory access protocol (LDAP) interface in communication with a human resources (HR) database, wherein the LDAP interface serves as a proxy for requests between a consuming service and the HR database, wherein the LDAP interface serves as a system of record data source;
Receiving an HTTP request to access enterprise data at a RESTful API between the consuming service and the HR database, wherein the request is received from a consuming service within  the authentication context of a user;
determining a view context for the human resources (HR) database by applying a business rule to the authentication context, wherein the business rule comprises a set of data nodes that are composed into a structured data object according to a domain specific language;
creating a data view of the HR database according to the view context determined by the business rule;” 
and similar limitations of independent claims 12 and 23 in combination with the other claimed features as a whole."
Therefore independent claims 1, 12 and 23 are allowed.
Dependent claims 4-11, 15-22 and 26-33 are also allowed based on their dependencies on independent claims 1, 12 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493